DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-13, 15-18, 21, 22, 30, 32, 34-40 are pending upon entry of amendment filed on 11/18/20.
 Claims 1-13 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  

Claims 15-18, 21, 22, 30, 32, 34-40 are under consideration in the instant application.

3.	The following rejections remain.

4.           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi,759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

5.    Claims 15-18, 21, 22, 30, 32 and 34-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 and 31-34 of copending Application No. 14/215,816. 

Although the claims at issue are not identical, they are not patentably distinct from each other because whilst the two sets of claims differ in scope, both sets of claims encompass the same products. All art known FDA approved monoclonal antibodies are administered parentally.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in the instant application, the double patenting rejection is maintained.

6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 15-18, 21, 22, 30, 32, 34-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2006/0088523 (newly cited) in view of WO 2010/148337 A1 (of record) and U.S. Pub. 2001/0014326 (of record) for the reasons set forth in the office action mailed on 7/20/20.

The ‘523 publication teaches that the CD20 antibody formulations including veltuzumab (e.g. hA20, [365]) maintains stability in antibody formulations comprising 10-40mM of histidine buffer, 60-250mM of sucrose, 80-250mg/ml antibody with upto 1% surfactant at pH 5.5 (claims 1-25).

The disclosure of the ‘523 publication differs from the claimed invention in that the lyophilization process of veltuzumab or lyophilized formulation as in claims 15-18 of the instant application.

The ‘337 publication teaches lyophilized antiCD20 antibody such as TRU-015 (as per the specification, page 18 which defines TRU-015 as an antiCD20 antibody) and reconstituted formulations thereof (see abstract, [0013],[0015],[0103]). The lyophilized preparation can be made using a frozen antibody solution subjected to a drying step at a temperature of 0oC centigrade (see [0111],[0112], tables 1-3). The lyophilized formulation has a moisture of 1.2 percent (see [0111],[0112]). The aforementioned lyophilized preparation contains a tonicity modifying agent (aka sucrose) and a buffer (aka sodium acetate) (see [0111],[0112]). The lyophilized preparation can also contain a surfactant (see [0091]). The preparation can be administered subcutaneously (aka parentally)(see [0105]).  



Note the exemplary formulations for CD20 antibody (p. 21-24) are comparable for veltuzumab of the ‘523 publication and the lyophilization process for CD20 would work for veltuzumab.

Given that the currently amended claims with method steps recited in (i-iii) do not require the second drying step (note “optional” second or subsequent drying steps) and the step (iii) of claim 1 is interpreted as a single lyophilization step (as the ordinary lyophilization requires second drying step).

If Applicant’s intention of incorporating the first drying at 8oC and the second drying at 5oC as in Table 1 of the instant application, should the claims reflect such steps and conditions.  Currently, the claims are readable upon conducting the first (could well be sole) drying at -10-30oC (e.g. 0oC) and motivation to delete (e.g. optional second drying) additional drying is seen in the ‘326 publication.

The ‘326 publication teaches advantage of single step lyophilization of antibody at a shelf temperature of 20oC and the residual moisture is less than 5% ([0146]).  The ‘326 publication teaches that the freeze drying is expensive procedures and simplifying by removing the second drying cuts the cost and very useful in purification and stabilization of the antibody ([002-0018]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the single step lyophilization as taught by the ‘326 publication into the veltuzumab or CD20 antibody formulation taught by the ‘337 publication and 523 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the single step lyophilization simplifies the procedure by eliminating the second step drying and useful in purification of antibody while maintaining the stability of the antibody.


Applicant’s response filed on 11/18/20 has been fully considered but they were not persuasive.  
Applicant has asserted that the claimed that the combination of the references is not obvious as the prior art teachings of the lyophilization steps are done in different purposes for different conditions.
Applicant has further asserted that the ‘337 publication discloses two drying stages and the temperature of the second drying stages is higher compared to the first drying stage.  The claimed invention requires higher ramping speed of 1oC per minute and exhibits unexpected benefits of having higher aggregates.  Applicant has further asserted that the claimed products have shown more stability of different product than prior art resulted by the different process.
Moreover, Applicant has asserted that the claimed invention reduces drying time at least 50-80% based on the Table 3 of the instant application and improves stability by reducing aggregates.
However, the currently amended claims do not require the second drying at a lower temperature as Applicant has discussed in the response. The claims read on drying “at least one drying step at -10oC to 30oC”. The claimed rate difference of “1oC per minute” as in claims does not seem to contribute to the structural difference between the claimed lyophilized formulation and the prior art lyophilized formulation based on the unexpected benefits.  
Note currently amended claims recite “optional second” drying in lines 7, 10 and 13 of claim 15 readable upon “single” drying step.  As discussed in the ‘326 publication, the single drying lyophilization is known in the art and the asserted reduction of time by rapid change in temperature may also be achieved in the art by skipping the second drying.

As seen above, the claimed invention does not show the asserted unexpected benefits of showing less aggregates. In lack of asserted structural differences between the prior art lyophilized formulation and the claimed lyophilized formulation, the claim remains unpatenable (a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim).
The MPEP section 2113 states:
2113 Product-by-Process Claims [R-08.2012]^
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT UMITED TO THE MANIPULATIONS OF TIC RECITED STEPS, ONLY THE STRUCTURE IMPUED BY THE STEPS^
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim is directed to a novolac color developer. The process of making the developer i/ias allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim is rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim"). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations).
If the moisture content of 1.5-1.8%  is necessitated by the second drying at a lower temperature (compared to the traditional high temperature) which may differentiate the claimed product from the prior art product, it is advised to recite such condition.
9.	No claims are allowable.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 


Yunsoo Kim
Primary Examiner
Technology Center 1600
January 22, 2021 

/YUNSOO KIM/Primary Examiner, Art Unit 1644